DETAILED ACTION

Response to Arguments
Applicant's arguments filed on 07/01/2021 have been fully considered but they are not persuasive. 

Applicant argues “it would not have been obvious to modify Miles with Fotos in the manner set forth in the Office Action to arrive at the subject matter of amended claims 25 and 37. It is not simply enough for the inner vessel 3 of Miles to still be able to contain food upon any modification. Instead, the “inwardly inclined circumferential lip 18 of the vessel 3” is critical to the design of Miles.” (Page 8, lines 11-15).
However, examiner respectfully disagrees.
A container has a structure to keeps a solid material (e.g., a grain or bread) or liquid material (e.g., water, tomato sauce or soup) inside the container. A multi compartmented container or multi-stacked containers also have been used in the market and household for long time.  Changing of the shape of the container by modifying the side wall or bottom wall in order to have a desired shape of at least one compartments has been well-known for long time in the art to one having ordinary skill in the art. Miles has a container such as an outer vessel 48 (C5:36, Fig. 6) having a shelf such as a support surface 50 (C5:41, Fig. 6) and stacking a basket such as an inner vessel 51 (C5:41-42, Fig. 6) on top of the outer vessel 48’s shelf such as a support surface 50 (C5:41, Fig. 6). Fotos, in the same container field, discloses a form of a container 10 having a tapering outward such as “which project outwardly from” (C2:34-35, Fig. 3). 
	Miles discloses the claimed invention except for the shape of the at least one basket sidewall tapering outward from the basket base.  It would have been an obvious matter of design choice to select 
	Therefore, examiner maintains his position.

Applicant argues “In practice, two of the essential features of cooking vessel 1 not achieved with conventional food steaming appliances or casseroles are that:
(a)    little or no moisture is lost either from the food 27 or from the outer vessel 2
(b)    little or no flavour is transferred from the food 27 to the water in the outer vessel 2, even when cooking highly flavoured foods such as curry.
This is achieved by the general design of the cooking vessel and particularly by the inter-reaction on the hot vapour of the inwardly inclined circumferential lip 18 of the vessel 3 with the downwardly projecting circumferential ridge 23 of the lid 4 in turn creating the spatial increase 25 below the ridge 23 between the upper portions of the walls 7 and 7 of the inner vessel 3 and the outer vessel 2 respectively. (Miles, Column 3, line 61 - Column 4, line 8.) Also, further see Miles, Column 4, lines 9-18 (not reproduced here).” (Page 8, lines 17-33).
However, examiner respectfully disagrees.
Applicant’s claims 25 and 37 have an open-ended preamble and Miles also has an open-ended preamble (comprising). Miles comprises the structure having the above functionalities and the structure except the strictly tapered wall which shape does not impact the containing function. The above-mentioned function can be achieved independent of the shape of the side wall but is related with the sealing function between the abutting surfaces.
Therefore, examiner maintains his position.

Applicant argues “modifying Miles in the manner proposed in the Office Action would both render Miles unsatisfactory for achieving two of its essential features and change the principle of operation thereof if the circumferential lip 18 of the vessel 3 were no longer inwardly inclined. (MPEP §2143.01 (V, VI).) That is, Miles must be able maintain all its essential features (as established by the reference) upon any proposed modification (not just merely be able to retain food therein as argued by the Office Action). Thus, one of ordinary skill in the art would not have found it obvious to “to modify Miles with Fotos by replacing Miles' round sidewall with Fotos' upwardly and outwardly extending sidewall 16...,” as proposed in the Office Action, regarding amended claims 25 and 37.” (Page 8, line 33-Page 9, line 6).
However, examiner respectfully disagrees.
Claims 25 and 37 are a manufacture claim, i.e., a pre-packaged food product. The structural elements of the claims 25 and 37 have been mapped on Miles’ structural elements modified by Fotos as explained above.
Therefore, examiner maintains his position.

Applicant argues “Miles, Fotos, or any of the other cited references, either taken alone or in combination with one another, fail to disclose, teach, or suggest the prepackaged food product recited in amended independent claim 25 or 37. Independent claims 25 and 37 are therefore allowable over the cited references.” (Page 9, lines 7-10).
However, examiner respectfully disagrees.
Examiner repeats all the answers above here.
Therefore, examiner maintains his position.

Claim Objections
The previous claim objections are withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 4,373,511) in view of Fotos (US 3,568,878).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means 

Regarding claim 25, Miles discloses 
A pre-packaged food product (Food 27; C3:39, Fig. 1

    PNG
    media_image1.png
    603
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    865
    media_image2.png
    Greyscale

) comprising:

a food (Food 27; C3:39, Fig. 1 and a food is common in all Figures and is a workpiece to be contained, MPEP 2115) comprising a first food component (water 26; C3:36, Figs. 1,6) and a second food component (Food 27; C3:39, Fig. 1,6);

a container (an outer vessel 48; C5:36, Fig. 6

    PNG
    media_image2.png
    379
    865
    media_image2.png
    Greyscale
) including a container base (a bottom well 52; C5:42, Fig. 6) and a sidewall (the right cross-hatched wall of “an outer vessel 48”; Fig. 6 except “52”) having a shelf (a support surface 50; C5:41, Fig. 6) formed therein, the shelf projecting radially inwardly (toward smaller inner diameter of “50” as disclosed in Fig. 6) into the container, the shelf spaced away (lifted up with the distance of “Portion” in Fig. 6) from the container base so that the container base and a portion (Portion; Fig. 6 below

    PNG
    media_image3.png
    403
    1199
    media_image3.png
    Greyscale
)
(Cavity; Fig. 6 above) at least substantially (the ratio of the “water 26” volume with respect to the volume of the “Cavity”) holding the first food component for cooking of the first food component; and

a basket (an inner vessel 51; C5:41-42, Fig. 6) holding the second food component, the basket being removably (releasably placed inside the outer vessel 2; C3:4-5, Fig. 6) receivable by the container and having a basket base (the bottom part of “51”; Fig. 6), the basket base sized and configured to extend onto (overlapping as disclosed in Fig. 6) and rest (placed on top as graphically disclosed in Fig. 6) on the shelf of the container when the basket is received in the container so that the first food component is at least substantially (the ratio of the volume of “water 26” with respect to the volume of “Cavity”; Fig. 6) contained in the cavity between the container base and the basket base, the shelf of the container and the basket configured such that the base of the basket is supported at least substantially  (the ratio of the abutting surface area between “50”and the bottom surface of “51”on “50” with respect to the surface area of “50” wherein “50” has grooves (not shown) providing vapor passages from a bottom well 52 to a peripheral gap 53; PGPUB paragraph 31 at lines 5-9, Fig. 6) by the shelf of the container when the basket is received in the container, the basket defining a basket base (the bottom surface part of “51”; Fig. 6), at least one basket sidewall (the sidewall part of “51”; Fig. 6), and a basket upper edge ( Upper Edge”; Fig. 6

    PNG
    media_image4.png
    322
    611
    media_image4.png
    Greyscale
), 

	Miles discloses “the” round “at least one basket sidewall”, “the basket base” and “the basket upper edge” as mapped above, but is silent regarding 
the at least one basket sidewall tapering outward from the basket base to the basket rim upper edge.

	Miles discloses the claimed invention except for the shape of the at least one basket sidewall tapering outward from the basket base.  It would have been an obvious matter of design choice to select a desired shape of a wall suiting a user specific application, e.g., cylindrical, tapered, rounded sidewalls, without impacting the capability of containing a food, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

	However, Fotos disclose, in the technical field for “container” (title, Fig.3

    PNG
    media_image5.png
    306
    267
    media_image5.png
    Greyscale
), 
the at least one basket sidewall (the inner “upwardly and outwardly extending sidewall 16”; C2:34, Fig. 3 of a form of a container 10; C2:29-30) tapering outward (which project outwardly from; C2:34-35, Fig. 3) from the basket base (the bottom wall; C2:35, Fig. 3) to the basket upper edge (the corner of “a rounded and thickened portion 20”; Fig. 2 
    PNG
    media_image6.png
    501
    683
    media_image6.png
    Greyscale
).

	The advantage of using Fotos’ cylindrically tapered wall is first, to provide a upwardly and outwardly extending sidewall 16 to hold a material inside the “16” without giving impact on the sealing function between the rounded and thickened portion 20 (C2:39-40, Fig. 2) of the container and a covering independent of the shape of the upwardly and outwardly extending sidewall 16, secondly provide a tubular magazine in telescoped or nested relationship to one other with generalized stacking capability of stacking any number (i.e., 2, 3, 4, …, n) of tubular magazines in telescoped or nested relationship and third, save the environmental space storing a plurality of containers by stacking them in a limited space. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles with Fotos by replacing Miles’ round sidewall with Fotos’ upwardly and outwardly extending middle sidewall 16 in order to provide a upwardly and outwardly extending sidewall 16 to hold a material inside the “16” without giving impact on the sealing function between the rounded and thickened portion 20 (C2:39-40, Fig. 2) of the container and a covering independent of the shape of the upwardly and outwardly extending sidewall 16, secondly provide a tubular magazine in telescoped or nested relationship to one other with generalized stacking capability of stacking any 


Regarding claim 37, Miles discloses 
A pre-packaged food product (Food 27; C3:39, Fig. 1

    PNG
    media_image1.png
    603
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    865
    media_image2.png
    Greyscale

)  comprising:

(Food 27; C3:39, Fig. 1 and a food is common in all Figures and is a workpiece to be contained, MPEP 2115) comprising a first food component (water 26; C3:36, Figs. 1,6) and a second food component (Food 27; C3:39, Fig. 1,6);

a container (an outer vessel 48; C5:36, Fig. 6

    PNG
    media_image2.png
    379
    865
    media_image2.png
    Greyscale
) including a container base (a bottom well 52; C5:42, Fig. 6) and a sidewall (the right cross-hatched wall of “an outer vessel 48”; Fig. 6 except “52”) having a shelf (a support surface 50; C5:41, Fig. 6) formed therein, the shelf projecting radially inwardly (toward smaller inner diameter of “50” as disclosed in Fig. 6) into the container, the shelf spaced away (lifted up with the distance of “Portion” in Fig. 6) from the container base so that the container base and a portion (Portion; Fig. 6 below

    PNG
    media_image3.png
    403
    1199
    media_image3.png
    Greyscale
) of the sidewall below the shelf form a cavity (Cavity; Fig. 6 above) at least substantially (the ratio of the “water 26” volume with respect to the volume of the “Cavity”) holding the first food component for cooking of the first food component; and

a basket (an inner vessel 51; C5:41-42, Fig. 6) holding the second food component, the basket being removably (releasably placed inside the outer vessel 2; C3:4-5, Fig. 6) receivable by the container and having a basket base  (the bottom part of “51”; Fig. 6), the basket base sized and configured to extend onto (overlapping as disclosed in Fig. 6) and rest (placed on top as graphically disclosed in Fig. 6) on the shelf of the container when the basket is received in the container so that the first food component is at least substantially (the ratio of the volume of “water 26” with respect to the volume of “Cavity”; Fig. 6)  contained in the cavity between the container base and the basket base, the basket residing entirely (the whole body of “an inner vessel 51”; C5:41-42, Fig. 6) within (When placed inside the outer vessel 2; C3:4-5, Fig. 6) the container and entirely below (the top lip 18 is approximately level with the upper edge 8 of sidewall 7 of vessel 2; C3:6-7, Fig. 6) a top (the upper edge 8 of sidewall 7 of vessel 2; C3:7, Fig. 6) of the container when the basket base rests on the shelf formed in the sidewalls of the container, the basket defining a basket base (the bottom surface part of “51”; Fig. 6), at least one basket sidewall (the sidewall part of “an inner vessel 51”; Fig. 6), and a basket upper edge  ( Upper Edge”; Fig. 6

    PNG
    media_image4.png
    322
    611
    media_image4.png
    Greyscale
), 

	Miles discloses “the” round “at least one basket sidewall”, “the basket base” and “the basket upper edge” as mapped above, but is silent regarding 
the at least one basket sidewall tapering outward from the basket base to the basket rim upper edge.

	Miles discloses the claimed invention except for the shape of the at least one basket sidewall tapering outward from the basket base.  It would have been an obvious matter of design choice to select a desired shape of a wall suiting a user specific application, e.g., cylindrical, tapered, rounded sidewalls, without impacting the capability of containing a food, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

	However, Fotos disclose, in the technical field for “container” (title, Fig.3

    PNG
    media_image5.png
    306
    267
    media_image5.png
    Greyscale
), 
the at least one basket sidewall (the inner “upwardly and outwardly extending sidewall 16”; C2:34, Fig. 3) tapering outward (which project outwardly from; C2:34-35, Fig. 3) from the basket base (the bottom wall; C2:35, Fig. 3) to the basket upper edge (the corner of “a rounded and thickened portion 20”; Fig. 2 
    PNG
    media_image6.png
    501
    683
    media_image6.png
    Greyscale
).

	The advantage of using Fotos’ cylindrically tapered wall is first, to provide a upwardly and outwardly extending sidewall 16 to hold a material inside the “16” without giving impact on the sealing function between the rounded and thickened portion 20 (C2:39-40, Fig. 2) of the container and a covering independent of the shape of the upwardly and outwardly extending sidewall 16, secondly provide a tubular magazine in telescoped or nested relationship to one other with generalized stacking capability of 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles with Fotos by replacing Miles’ round sidewall with Fotos’ upwardly and outwardly extending middle sidewall 16 in order to provide a upwardly and outwardly extending sidewall 16 to hold a material inside the “16” without giving impact on the sealing function between the rounded and thickened portion 20 (C2:39-40, Fig. 2) of the container and a covering independent of the shape of the upwardly and outwardly extending sidewall 16, secondly provide a tubular magazine in telescoped or nested relationship to one other with generalized stacking capability of stacking any number (i.e., 2, 3, 4, …, n) of tubular magazines in telescoped or nested relationship and third, save the environmental space storing a plurality of containers by stacking them in a limited space. 

Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 4,373,511) in view of Fotos (US 3,568,878) as applied to claim 25 above, and further in view of Bowen (US 4,922,079).
Regarding claim 26, Miles in view of Fotos discloses 
the sidewall (Miles: the sidewall part of “51”; Fig. 6) of the basket (Miles: an inner vessel 51; C5:41-42, Fig. 6) 

Miles discloses “the sidewall” as mapped above, but Miles in view of Fotos is silent regarding
the sidewall includes openings.

However, Bowen discloses, in the technical field for “Combination cooking cartridge” (title, Fig. 4

    PNG
    media_image7.png
    507
    370
    media_image7.png
    Greyscale
),
the sidewall (sides; C5:16, Fig. 4) includes openings (a plurality of holes 46a, approximately 1/8" in diameter; C5:20-21, 4).

	The advantage of using Bowen’s plurality of holes 46a on sides of a steamer basket 46 is Not only to provide steam/vapor flow path inside the cooking serve vessel, but also to provide steam which seeps into the holes in the container and cooks the food. 
	Therefore. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles in view of Fotos with Bowen by applying Bowen’s plurality of holes 46a on sides of a steamer basket 46 on Miles’ sidewall part of an inner vessel 51 in order Not only to provide steam/vapor flow path inside the cooking serve vessel, but also to provide steam which seeps into the holes in the container and cooks the food. 

Regarding claim 27, Miles in view of Fotos and Bowen discloses 
the basket base (Bowen: a rectangular shape floor 58; C5:15-16, Fig. 4) includes openings (Bowen: a plurality of holes 46a, approximately 1/8" in diameter; C5:20-21, Fig. 4).

Regarding claim 28, Miles in view of Fotos and Bowen discloses 
(Miles: aluminum; C5:50) of a group consisting of: aluminum (Miles: aluminum; C5:50), CPET, polypropylene, nylon, pressed paperboard, and molded pulp. (Refer previous OA using Garwood (US 7,205,016 for various other materials at C211:44-45, C307:21, P307:19, C306:end-C307:1)

Claims 29-30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 4,373,511) in view of Fotos (US 3,568,878) as applied to claim 25 above, and further in view of Lee (US 2004/0058038).

Regarding claim 29, Miles in view of Fotos discloses  
the basket (Miles: an inner vessel 51; C5:41-42, Fig. 6) within the container (Miles: an outer vessel 48; C5:36, Fig. 6).
	Miles discloses “the basket within the container” as mapped above, but Miles in view of Fotos is silent regarding  
a sheet of barrier material sealed to a rim of the container, the sheet of barrier material enclosing the basket

	However, Lee discloses, in the technical field for “lunch box (or container or packaging) 100” (P30:2, Fig. 2

    PNG
    media_image8.png
    717
    381
    media_image8.png
    Greyscale
)
a sheet (a sealed paper plate 30; Fig. 3, P31:11) of barrier material (a sealed paper plate 30; Fig. 2, P31:11) sealed to a rim (11; Fig. 2) of the container (main outer container 10; Fig. 2), the sheet of barrier material enclosing the basket (a side dish container 20; Fig. 2)

	The advantage of using Lee’s sealed paper plate 30 is to prevent spilling of the contained food.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles in view of Fotos with Lee by applying Lee’s sealed paper plate 30 on Miles’ outer vessel 48 and an inner vessel 51 in order to conceal the flavor and temperature of the contained food, but also to prevent spilling of the contained food.
Regarding claim 30, Miles in view of Fotos and Lee discloses 
(Lee: a sealed paper plate 30; Fig. 3, P31:11) of barrier material (Lee: a sealed paper plate 30; Fig. 3, P31:11) is not (Lee: The exploded view discloses that “22” is under “30”; Fig. 4) sealed to the basket upper edge (the inner circumferential-corner of “a rim 21”; P31:6, Fig. 2).

Regarding claim 38, Miles in view of Fotos and Lee discloses 
a basket rim (Lee: a rim 21; P31:6, Fig. 2) extends outwardly from the basket upper edge (Lee: the inner circumferential-corner of “a rim 21”; P31:6, Fig. 2).


Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 4,373,511) in view of Fotos (US 3,568,878) as applied to claim 37 above, and further in view of Lee (US 2004/0058038). 
Regarding claim 39, Miles in view of Fotos discloses 
a basket (an inner vessel 51; C5:41-42, Fig. 6)

Miles discloses “a basket” ad mapped above, but Miles in view of Fotos is silent regarding 
a basket rim extends outwardly from the basket upper edge.

	However, Lee discloses, in the technical field for “lunch box (or container or packaging) 100” (P30:2, Fig. 2

    PNG
    media_image8.png
    717
    381
    media_image8.png
    Greyscale
),
a basket rim (Lee: a rim 21; P31:6, Fig. 2) extends outwardly from the basket upper edge (Lee: the inner circumferential-corner of “a rim 21”; P31:6, Fig. 2).

	The advantage of using Lee’s rim 21 is to increase the contact surface between a sealed paper plate 30 and the rim 21 in order to prevent spilling the food out of the side dish container 20.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles in view of Fotos with Lee by applying Lee’s rim 21 onto Miles’ top surface of the sidewall part of “an inner vessel 51” in order not only to conceal the flavor and temperature of the contained food, but also to prevent spilling the food out of the side dish container 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Landis (US-6213301), Hand (US-4716824), Mason (US-4286136).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761